Citation Nr: 1727371	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

By way of background, the Veteran's claim for service connection for a heart disorder was previously denied in October 2004 and October 2005 rating decisions.  In September 2011, the RO conducted a special review of the Veteran's claim file pursuant to Nehmer v. United States Department of Veteran's Affairs, but again denied the claim based on an August 2011 VA examination's finding that the Veteran did not have ischemic heart disease.  See 38 C.F.R. § 3.816 (2016); see Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002).

The Board notes that the Veteran did not appeal the October 2005 rating decision nor did he submit new and material evidence within one year of that decision; therefore, it is final.  In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  However, where a new basis of entitlement has been established by a change in the requirements for entitlement to a benefit, new and material evidence is not required.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); see also Boggs v. West, 11 Vet. App. 334, 342-43 (1998).

In this case, during the course of the appeal the laws governing entitlement to presumptive service connection for certain disabilities based on herbicide exposure were amended to include ischemic heart disease as a presumptive condition.  75 Fed. Reg. 53202 (Aug. 31, 2010).  This created a new basis of entitlement to compensation for the claimed heart disability, and therefore the Board will treat the claim as a new claim as opposed to a petition to reopen.

The Board has expanded the Veteran's claim for service connection for angina with some borderline ST changes to a claim for service connection for a heart disability, including arteriosclerotic heart disease and coronary artery disease (CAD).  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been re-characterized as such on the title page.

The Veteran requested a Board hearing on his December 2012 VA Form 9.  A Board hearing was scheduled for March 2015.  See Board Correspondence dated January 2017.  The Veteran failed to report for the scheduled hearing, and did not request that the hearing be rescheduled.  His hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era.

2.  The Veteran has coronary artery disease or ischemic heart disease.


CONCLUSION OF LAW

Coronary artery disease may be presumed to have been incurred in wartime service based on herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service Connection

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)). 

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's military personnel records confirm he had qualifying service in Vietnam from October 1970 to October 1971.  If a veteran is presumed exposed to an herbicide agent during active service, certain diseases will be presumed by VA to have been incurred in service even though there is no evidence of such disease during a veteran's period of service.  38 C.F.R. § 3.309(e).  As such, the Veteran is presumed to have been exposed to herbicides.  

As indicated above, the Veteran was provided a VA examination in August 2011 following the RO's special review of the Veteran's claim file pursuant to Nehmer v. United States Department of Veteran's Affairs.  After examination, the examiner found that the Veteran did not have ischemic heart disease.  

VA medical treatment records reflect that coronary artery disease was diagnosed in October 2013.  Specifically, October 2013 VA treatment records noted the Veteran's assessment of coronary artery disease status post coronary artery bypass grafting and subsequent VA treatment records confirm the Veteran's continued assessments of coronary artery disease (CAD) and coronary arteriosclerosis.  

As noted above, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations further provide that presumptive service connection is warranted for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) due to herbicide exposure.  Given this, and in light of the medical evidence that reflects the Veteran has coronary artery disease, the Board finds that the manifests ischemic heart disease, diagnosed as coronary artery disease, is presumed to be a result of Veteran's exposure to herbicides in the Republic of Vietnam.  Service connection for this disorder, therefore, is granted on a presumptive basis under 38 C.F.R. § 3.309(e).


ORDER

Service connection for a heart disability, to include as due to herbicide exposure, is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


